DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, 10, and 15 are amended. Claims 1-15 are pending in this application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/924,864, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The one page specification of the provisional application, 62/924,864, does not provide adequate support for the non-provisional application and the claimed subject matter. Therefore, the priority date to the provisional application is hereby denied. Accordingly, claims 1-15 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 10-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegzes et al., US 2018/0315188.
 	Regarding claim 1, Tegzes discloses a method for automatic segmentation of a three dimensional (3D) medical image, the 3D medical image comprising an object to be segmented (fig. 19; Abstract; para 0137; a method for analyzing and segmenting acquired image data to identify one or more organs and/or other region(s) of interest in the image data), the method characterized by comprising: 
 	carrying out, by using a machine learning model, in at least two of a first, a second and a third orthogonal orientation, two dimensional (2D) segmentations for the object in slices of the 3D medical image to derive 2D segmentation data (figs. 13 and 19; para 0108-0109; the bounding box generator determines organ/region boundaries in axial, coronal, and sagittal directions. Certain examples detect the boundaries and form a bounding box based on slice-level classification using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)); 
 	determining a location of a bounding box (10) within the 3D medical image based on the 2D segmentation data, the bounding box (10) having predetermined dimensions (figs. 13 and 19; para 0110; a composite or 3D image can be generated with information from the slices and associated bounding boxes to form composite 3D bounding boxes around the two optics nerves in the head and neck area image); and 
 	carrying out a 3D segmentation for the object in the part of the 3D medical image corresponding to the bounding box (10) (figs. 13 and 19; para 0115-0120; once the bounding box has been determined, image data in the bounding box is segmented at the voxel level).
 	Regarding claim 2, the method according to claim 1, Tegzes further discloses characterized by using a 2D convolutional neural network (figs. 4-5; para 0080 and 0108) for each orthogonal orientation of the 2D segmentations, each of which being trained for a respective one of the first, second and third orthogonal orientations (figs. 13 and 19; para 0108-0109).
 	Regarding claim 6, the method according to claim 5, Tegzes further discloses characterized in that determining the location of the bounding box (10) within the 3D medical image (para 0110) comprises: 
 determining a center thereof on the basis of the combined evaluation (fig. 20; para 0140, 0142-0144, and 0148-0149); and 
using dimensions thereof predetermined on the basis of at least one segmented 3D training image (para 0108-0109).
 	Regarding claim 7, the method according to claim 1, Tegzes further discloses characterized by carrying out the 2D segmentations in a resolution which is reduced with respect to the full resolution of the 3D medical image (para 0080 and 0185).
 	Regarding claim 8, the method according to claim 1, Tegzes further discloses characterized by carrying out the 3D segmentation by a 3D convolutional neural network (para 0115-0120).
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tegzes et al., US 2018/0315188 in view of Liu et al., “Cascaded Coarse-to-fine Convolutional Neural Networks for Pericardial Effusion Localization and Segmentation on CT Scans”.
 	Regarding claim 3, the method according to claim 2, Tegzes further discloses characterized in that each of the 2D convolutional neural networks has an architecture and is trained by slices with the respective orientation of segmented 3D training images (para 0115-0120).
 	Tegzes discloses claim 3 as enumerated above, but Tegzes does not explicitly disclose an U-Net architecture as claimed.
 	However, Liu discloses U-Net is a encoder-decoder type of network architecture for pixel-wise segmentation (page 1093; Section 2.3 U-Net).
 	Therefore, taking the combined disclosures of Tegzes and Liu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate U-Net is a encoder-decoder type of network architecture for pixel-wise segmentation as taught by Liu into the invention of Tegzes for the benefit of generating segmentation map (Liu: page 1093; Section 2.3 U-Net).
 	Regarding claim 9, the method according to claim 8, Tegzes further discloses characterized in that the 3D convolutional neural network has an architecture and is trained by parts of segmented 3D training images, the parts corresponding in size to the bounding box (10) (para 0115-0120).
 	Tegzes discloses claim 9 as enumerated above, but Tegzes does not explicitly disclose an U-Net architecture as claimed.
 	However, Liu discloses U-Net is a encoder-decoder type of network architecture for pixel-wise segmentation (page 1093; Section 2.3 U-Net).
 	Therefore, taking the combined disclosures of Tegzes and Liu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate U-Net is a encoder-decoder type of network architecture for pixel-wise segmentation as taught by Liu into the invention of Tegzes for the benefit of generating segmentation map (Liu: page 1093; Section 2.3 U-Net).
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tegzes et al., US 2018/0315188 in view of Payer et al., “Multi-Label Whole Heart Segmentation Using CNNs and Anatomical Label Configurations”.
 	Regarding claim 4, the method according to claim 1, Tegzes further discloses characterized in that the 2D segmentation data comprises determining the location of the bounding box (10) within the 3D medical image, wherein the dimensions of the bounding box (10) are predetermined based on the object (para 0110).
 	Tegzes discloses claim 4 as enumerated above, but Tegzes does not explicitly disclose prediction values representing probability of presence of the object and the location of the bounding box is carried out on the basis of a combined evaluation of the prediction values as claimed.
 	However, Payer discloses in the first stage, a U-Net-like architecture, which has as many outputs as segmentation labels, generates the intermediate label predictions. For each output voxel, a sigmoid activation function is used to restrict the values between 0 and 1, corresponding to a voxel-wise probability prediction of all labels. Then, in the second stage, the network transforms these probabilities to the positions of other labels. Finally, in the last stage, multiplying the intermediate predictions from the U-Net with the transformed predictions results in the combined label predictions (fig. 1; pages 2-3, Section 2).
 	Therefore, taking the combined disclosures of Tegzes and Payer as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the first stage, a U-Net-like architecture, which has as many outputs as segmentation labels, generates the intermediate label predictions. For each output voxel, a sigmoid activation function is used to restrict the values between 0 and 1, corresponding to a voxel-wise probability prediction of all labels. Then, in the second stage, the network transforms these probabilities to the positions of other labels. Finally, in the last stage, multiplying the intermediate predictions from the U-Net with the transformed predictions results in the combined label predictions as taught by Payer into the invention of Tegzes for the benefit of decreasing memory and runtime requirements (Payer: page 2, Section 2, first paragraph).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tegzes et al., US 2018/0315188 in view of Payer et al., “Multi-Label Whole Heart Segmentation Using CNNs and Anatomical Label Configurations” and further in view of Li et al., “MDS-Net: A Model-Driven Stack-Based Fully Convolutional Network for Pancreas Segmentation”.
 	Regarding claim 5, the method according to claim 4, Tegzes and Payer in the combination further disclose characterized in that a respective prediction value (Payer: fig. 1; pages 2-3, Section 2) is generated for each respective orthogonal orientation of the 2D segmentations for voxels of the 3D medical image(Tegzes: para 0108-0109), and the combined evaluation (Payer: fig. 1; pages 2-3, Section 2) comprises carrying out any of the following for the voxels.
 	Tegzes and Payer in the combination disclose claim 5 as enumerated above, but they do not explicitly disclose averaging for each voxel the corresponding prediction values; binarizing the prediction values with a predetermined threshold value and determining voxels in which all of the corresponding binary values represent presence of the object; binarizing the prediction values with a predetermined threshold value and determining voxels in which at least two of the corresponding binary values represent presence of the object as claimed.
 	However, Li discloses the predicted maps from the axial, coronal, and sagittal views. The final segmentation result is calculated by thresholding the average of the three probability maps (fig. 4; pages 4-5, Section III:A).
 	Therefore, taking the combined disclosures of Tegzes, Payer, and Li as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicted maps from the axial, coronal, and sagittal views. The final segmentation result is calculated by thresholding the average of the three probability maps as taught by Li into the inventions of Tegzes and Payer for the benefit of improving the segmentation accuracy (Li: page 5, left column, third paragraph).

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
 	The Applicant argues that the Tegzes reference is disqualified as prior art because the Tegzes reference was published less than a year before the effective filing date of the pending application. However, Examiner respectfully disagrees. The Tegzes reference was published more than a year before the effective filing date (EP20153471.6 filing date of 01/23/2020) of the pending application. This is because the priority date to the provisional application, 62/924,864, is denied. The one page specification of the provisional application does not provide adequate support for the non-provisional application and the claimed subject matter. Accordingly, claims 1-15 are not entitled to the benefit of the prior application.

 In view of the above arguments, the Examiner believes all rejections are proper and are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665